

115 S670 IS: Over-the-Counter Hearing Aid Act of 2017
U.S. Senate
2017-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 670IN THE SENATE OF THE UNITED STATESMarch 21, 2017Ms. Warren (for herself, Mr. Grassley, Ms. Hassan, and Mr. Isakson) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo provide for the regulation of over-the-counter hearing aids.
	
 1.Short titleThis Act may be cited as the Over-the-Counter Hearing Aid Act of 2017.
		2.Regulation of over-the-counter hearing aids
 (a)In generalSection 520 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360j) is amended by adding at the end the following:
				
					(p)Regulation of Over-the-Counter hearing aids
 (1)DefinitionIn this subsection, the term over-the-counter hearing aid means a device— (A)that uses the same fundamental scientific technology as air conduction hearing aids (as defined in section 874.3300 of title 21, Code of Federal Regulations) (or any successor regulation) or wireless air conduction hearing aids (as defined in section 874.3305 of title 21, Code of Federal Regulations) (or any successor regulation);
 (B)that is intended to be used by adults over the age of 18 to compensate for perceived mild to moderate hearing impairment;
 (C)that, through tools, tests, or software, allows the user to control the over-the-counter hearing aid and customize it to the user’s hearing needs;
 (D)that may— (i)use wireless technology; or
 (ii)include tests for self-assessment of hearing loss; and (E)that is available over-the-counter, without the supervision, prescription, or other order, involvement, or intervention of a licensed person, to consumers through in-person transactions, by mail, or online.
 (2)RegulationAn over-the-counter hearing aid shall be subject to the regulations promulgated in accordance with section 2(b) of the Over-the-Counter Hearing Aid Act of 2017 and shall be exempt from sections 801.420 and 801.421 of title 21, Code of Federal Regulations (or any successor regulations)..
			(b)Regulations To establish category
 (1)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary), not later than 3 years after the date of enactment of this Act, shall promulgate proposed regulations to establish a category of over-the-counter hearing aids, as defined in subsection (p) of section 520 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360j) as amended by subsection (a), and, not later than 180 days after the date on which the public comment period on the proposed regulations closes, shall issue such final regulations.
 (2)RequirementsIn promulgating the regulations under paragraph (1), the Secretary shall— (A)include requirements that provide reasonable assurances of the safety and efficacy of over-the-counter hearing aids;
 (B)include requirements that establish or adopt output limits appropriate for over-the-counter hearing aids;
 (C)include requirements for appropriate labeling of the over-the-counter hearing aid, including how consumers may report adverse events, any conditions or contraindications, and any advisements to consult promptly with a licensed physician; and
 (D)describe the requirements under which the sale of over-the-counter hearing aids is permitted, without the supervision, prescription, or other order, involvement, or intervention of a licensed person, to consumers through in-person transactions, by mail, or online.
 (3)Premarket notificationThe Secretary shall make findings under section 510(m) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360(m)) to determine whether over-the-counter hearing aids (as defined in section 520(p) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360j), as amended by subsection (a)) require a report under section 510(k) to provide reasonable assurance of safety and effectiveness.
 (4)Effect on state lawNo State or local government shall establish or continue in effect any law, regulation, order, or other requirement specifically applicable to hearing products that would restrict or interfere with the servicing, marketing, sale, dispensing, use, customer support, or distribution of over-the-counter hearing aids (as defined in section 520(p) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360j), as amended by subsection (a)) through in-person transactions, by mail, or online, that is different from, in addition to, or otherwise not identical to, the regulations promulgated under this subsection, including any State or local requirement for the supervision, prescription, or other order, involvement, or intervention of a licensed person for consumers to access over-the-counter hearing aids.
 (c)New guidance issuedNot later than the date on which final regulations are issued under subsection (b), the Secretary shall update and finalize the draft guidance of the Department of Health and Human Services entitled, Regulatory Requirements for Hearing Aid Devices and Personal Sound Amplification Products, issued on November 7, 2013. Such updated and finalized guidance shall clarify which products, on the basis of claims or other marketing, advertising, or labeling material, meet the definition of a device in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321) and which products meet the definition of a personal sound amplification product, as set forth in such guidance.
			